BEAUCHAMP, Judge.
Appellant was convicted for a violation of the liquor laws and assessed 'a penalty of fifteen days in jail. The statement of facts before us shows that appellant was arrested by an officer on the streets of Abilene on the night of April 4, 1942, at which time he had on his person eight pints of whisky. This is sufficient to raise a presumption that he had it in his possession for the purpose of sale.
We find an agreement to the effect that Taylor County was, at the time, a dry area. There is also in the record a copy of City Ordinance Number 46 which authorized the witness to arrest appellant without warrant if “found in suspicious places and under circumstances which reasonably show that such persons have been guilty of some felony or breach of the peace, or threatened, or are about tó commit some offense against the law.”
There is no evidence in the case indicating the condition under which the appellant was arrested or which shows any act or conduct on his part that would reasonably cause the officer to think that the party was about to commit an offense against the law, or anything else which would authorize his arrest. It was only shown that he was arrested on Chestnut Street.
By proper bill of exception, appellant brings forward his objection to the introduction of this testimony wherein the officer testified to the finding of the eight pints of whisky on his person. We think it perfectly clear that the testimony objected to should have been sustained: Cothran v. State, 129 S. W. (2d) 300.
Judgment of the trial court is reversed and the cause remanded.